Exhibit UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, MONTHLY OPERATING REPORT Required Documents Form No. Document Attached Explanation Attached Affidavit/Supp. Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtors bank reconciliations) MOR-1a X Schedule of Professional Fees Paid MOR-1b X Copies of bank statements Cash disbursements journals X Statements of Operations For the Reporting Period MOR-2a X For the Period from Petition Date through End of Reporting Period MOR-2b X Balance Sheets As of End of Current Reporting Period MOR-3a X As of Petition Date MOR-3b X Status of Postpetition Taxes MOR-4 X X Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Postpetition Debts MOR-4 X Listing of aged accounts payable MOR-4 X Accounts Receivable Reconciliation and Aging MOR-5 X Debtor Questionnaire MOR-5 X X I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Philip M. Browne 02/26/10 Signature of Authorized Individual* Date Philip M. Browne Chief Financial Officer Printed Name of the Authorized Individual Title of Authorized Individual * Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, Debtor Advanta Corp. 09-13931 (KJC) Advanta Business Services Holding Corp. 09-13935 (KJC) Advanta Service Corp. 09-13932 (KJC) Advanta Business Services Corp. 09-13933 (KJC) Advanta Shared Services Corp. 09-13934 (KJC) Advanta Finance Corp. 09-13944 (KJC) Advanta Mortgage Holding Co. 09-13938 (KJC) Advanta Mortgage Corp. USA 09-13937 (KJC) Advanta Investment Corp. 09-13942 (KJC) Cash - Beginning of Reporting Period 81,416,951 $ 25,196,263 $ 1,644 $ 842,656 $ 534,918 $ 4,990 $ 90 $ 49,990 $ 4,990 Receipts Receivable Receipts 2,076,309 - Investment Income 14,340 184,084 - C/O Sale Portfolio Recoveries 121,795 - Interco Shared Services Receipts 40,751 594,011 Other Receipts 38,660 - Total Receipts 2,291,854 184,084 - - 594,011 - Unrealized gain / (loss) on investment 13,185 Intercompany Transfers In / (Out) A 25,284,453 (25,000,000 ) - - (276,396 ) - Disbursements Personnel Costs 654,437 8,778 Advertising Costs - Equipment Costs 61,138 Net Occupancy Costs 727,148 Other Costs 332,259 10 80 Business Taxes / Licenses - - Interco Shared Services Payments 166,781 - Restructure Fees 88,024 - Total Disbursements 2,029,786 10 - - 8,858 - Net Cash Flow 25,546,521 (24,815,926 ) - - 308,757 - Cash - End of Reporting Period $ 106,976,657 $ 380,337 $ 1,644 $ 842,656 $ 843,675 $ 4,990 $ 90 $ 49,990 $ 4,990 Notes: A. Intercompany Transfers In/Out do not net to zero in total due to an account closure near December month-end. The $6,297 check for the balance was not received by December 31, 2009 and was deposited in January 2010. MOR-1 United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, Debtor Advanta Auto Finance Corp. 09-13939 (KJC) Advanta Advertising Inc. 09-13943 (KJC) Advanta Credit Card Rec. Corp. 09-14127 (KJC) Advanta Ventures Inc. 09-14125 (KJC) Advantennis Corp. 09-13941 (KJC) ideablob Corp. 09-14129 (KJC) BizEquity Corp. 09-14130 (KJC) Great Expectations Int'l Corp. 09-13945 (KJC) Great Expectations Franchise Corp. 09-13936 (KJC) Total Cash - Beginning of Reporting Period $ 80,074 $ 990 $ 21,138 $ 90 $ 61,447 $ 59,288 $ 8,025 $ 815 $ 3,446 $ 108,287,803 Receipts Receivable Receipts - - - 2,076,309 Investment Income - - - 198,424 C/O Sale Portfolio Recoveries - - - 121,795 Interco Shared Services Receipts - - - 634,762 Other Receipts 551 - - 133 39,344 Total Receipts 551 - 133 - - 3,070,632 Unrealized gain / (loss) on investment 13,185 Intercompany Transfers In / (Out) A - 6,297 (8,057 ) - - 6,297 Disbursements Personnel Costs - - - 663,215 Advertising Costs - Equipment Costs 61,138 Net Occupancy Costs 727,148 Other Costs 1,713 336 334,398 Business Taxes / Licenses - Interco Shared Services Payments - - - 166,781 Restructure Fees - - - 88,024 Total Disbursements - - 1,713 - 336 - 2,040,703 Net Cash Flow 551 - (1,713 ) - - 6,297 (7,925 ) (336 ) - 1,036,226 Cash - End of Reporting Period $ 80,625 $ 990 $ 19,425 $ 90 $ 61,447 $ 65,585 $ 100 $ 479 $ 3,446 $ 109,337,214 Notes: A. Intercompany Transfers In/Out do not net to zero in total due to an account closure near December month-end. The $6,297 check for the balance was not received by December 31, 2009 and was deposited in January 2010. MOR-1 United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, CASH DISBURSEMENTS JOURNALS Debtor Case No. Jan Feb Mar Quarterly Disb. Fees Advanta Corp. 09-13931 (KJC) Total Disbursements 1,030,666 Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 1,030,666 Debtor Case No. Jan Feb Mar Quarterly Disb. Fees Advanta Shared Services Corp. 09-13934 (KJC) Total Disbursements 948,263 Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 948,263 Debtor Case No. Jan Feb Mar Quarterly Disb. Fees Advanta Credit Card Rec. Corp. 09-14127 (KJC) Total Disbursements 1,713 Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 1,713 Debtor Case No. Jan Feb Mar Quarterly Disb. Fees Advanta Business Serv. Holding Corp. 09-13935 (KJC) Total Disbursements 126 Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 126 Debtor Case No. Jan Feb Mar Quarterly Disb. Fees BizEquity Corp. 09-14130 (KJC) Total Disbursements 59,097 Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 59,097 Debtor Case No. Jan Feb Mar Quarterly Disb. Fees ideablob Corp. 09-14129 (KJC) 1 Total Disbursements 502 Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 502 Debtor Case No. Jan Feb Mar Quarterly Disb. Fees Great Expectations International Inc. 09-13945 (KJC) Total Disbursements 336 Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 336 Debtor Case No. Jan Feb Mar Quarterly Disb. Fees Total Total Disbursements 2,040,703 Less: Transfers to Debtor in Possession Accounts - Plus: Estate Disbursements Made by Outside Sources - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 2,040,703 The following Debtors had zero disbursements during the period: Debtor Name Debtor Case No. Advanta Service Corp. 09-13932 (KJC) Advanta Business Services Corp. 09-13933 (KJC) Advanta Mortgage Corp. USA 09-13937 (KJC) Advanta Mortgage Holding Company 09-13938 (KJC) Advanta Auto Finance Corporation 09-13939 (KJC) Advantennis Corp. 09-13941 (KJC) Advanta Investment Corp. 09-13942 (KJC) Advanta Advertising Inc. 09-13943 (KJC) Advanta Finance Corp. 09-13944 (KJC) Advanta Ventures Inc. 09-14125 (KJC) Great Expectations Franchise Corp. 09-13936 (KJC) Great Expectations Management Corp. 09-13940 (KJC) TOTAL FEES $- MOR-1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, Debtors Statement with Respect to Bank Account Reconciliations, Bank Statements and Bank Accounts For the Period From January 1, 2010 to January 31, 2010 Bank Account Reconciliations The Debtors affirm that bank reconciliations were prepared for all open and active Debtor bank accounts as of January 31, 2010. Bank Statements and Bank Accounts The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.There were no bank accounts opened by the Debtors during the current reporting period.Attached is a list of Debtors’ bank accounts and balances as of January 31, 2010. MOR-1a United States Bankruptcy Court District of Delaware In Re:Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: January 1, 2010 to January 31, List of Bank Accounts for Debtor Entities January 31, 2010 Debtor Case No. Bank Bank Balance Advanta Corp. Accounts Master Concentration (#XXX2271) 09-13931 (KJC) Republic First Bank $ 25,376,888.76 Accounts Payable (#XXX2328) 09-13931 (KJC) Republic First Bank 406,355.69 Investment Notes Online Draft (#XXX1593) 09-13931 (KJC) Republic First Bank 0.01 Investment Notes Batch Checks (#XXX1607) 09-13931 (KJC) Republic First Bank 2,658.40 Official Check Funding (#XXX1216) 09-13931 (KJC) Republic First Bank 2,441,755.10 Care Assistance (#XXX2336) 09-13931 (KJC) Republic First Bank 138,439.44 ACH Taxes (#XXX2344) 09-13931 (KJC) Republic First Bank 0.01 Utilities Escrow Account (#XXX5890) 09-13931 (KJC) Republic First Bank 29,000.00 Wachovia Payroll Account (#XXXXXXXXX7257) 09-13931 (KJC) Wachovia 15,510.12 Wachovia Foreign Exchange Wires (#XXXXXXXXX2709) 09-13931 (KJC) Wachovia 20,177.63 Total Advanta Corp. 28,430,785.16 Entity Level Accounts Advanta Shared Services Corp. (#XXX3235) 09-13934 (KJC) Republic First Bank 843,675.34 Advanta Credit Card Receivables Corp. (#XXX3332) 09-14127 (KJC) Republic First Bank 19,425.10 Advanta Advertising (#XXX3006) 09-13943 (KJC) Republic First Bank 990.00 Advanta Auto Finance (#XXX3014) 09-13939 (KJC) Republic First Bank 80,624.77 Advanta Business Services Corp. (#XXX3030) 09-13933 (KJC) Republic First Bank 842,655.56 Advanta Business Services Holding Corp. (#XXX3049) 09-13935 (KJC) Republic First Bank 380,337.17 Advanta Finance Corp. (#XXX3065) 09-13944 (KJC) Republic First Bank 4,990.00 Advanta Investment Corp. (#XXX3189) 09-13942 (KJC) Republic First Bank 4,990.00 Advanta Mortgage Corp. USA (#XXX3200) 09-13937 (KJC) Republic First Bank 49,990.00 Advanta Mortgage Holding Corp. (#XXX3219) 09-13938 (KJC) Republic First Bank 90.00 Advanta Service Corp. (#XXX3227) 09-13932 (KJC) Republic First Bank 1,643.73 Advanta Ventures Inc. (#XXX3391) 09-14125 (KJC) Republic First Bank 90.00 Advantennis Corp. (#XXX3243) 09-13941 (KJC) Republic First Bank 61,446.51 BizEquity Corp. (#XXX3286) 09-14130 (KJC) Republic First Bank 100.00 ideablob Corp. (#XXX3251) 09-14129 (KJC) Republic First Bank 65,584.98 Great Expectations Int'l Inc. (#XXXXXXX3439) 09-13945 (KJC) PNC 478.69 Great Expectations Franchise Corp. (#XXXXXX3471) 09-13936 (KJC) PNC 3,445.60 Total Entity Level 2,360,557.45 Ending Bank Cash Balance $ 30,791,342.61 Investment Accounts (all Advanta Corp.) CRA Advisors (#XXXXXXX5289) 09-13931 (KJC) $ 1,092,292.09 Dreyfus Fund 761 (#XXXXX4719) 09-13931 (KJC) 77,453,579.28 Total Investment Accounts $ 78,545,871.37 Ending Cash & Investments $ 109,337,213.98 MOR-1a United States Bankruptcy Court District of Delaware In Re:Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: January 1, 2010 to January 31, Schedule of Section 327 Professional Fees and Expenses Paid Check Amount Paid Year-To-Date Payee Period Covered Amount Approved Payor Debtor Case No. Number Date Fees Expenses Fees Expenses Garden City Group 11/8/09-11/30/09 $ 51,683.55 Advanta Corp. 09-13931 (KJC) Wire 700022 1/14/2010 $ 37,973.78 $ 13,709.77 $ 37,973.78 $ 13,709.77 Garden City Group 12/1/09 - 12/31/09 $ 36,340.30 Advanta Corp. 09-13931 (KJC) Wire 700036 1/29/2010 $ 29,381.89 $ 6,958.42 $ 29,381.89 $ 6,958.42 Note: Fees for Garden City for period 11/8 - 11/30 were $63,804.28. A retainer in the amount of $25,830.50 was applied to reduce fees paid in the reporting period to $37,973.78 MOR-1b United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, INCOME STATEMENTS FOR THE MONTH ENDED JANUARY 31, 2010 (Unaudited) (In thousands) Advanta Corp. 09-13931 (KJC) Advanta Business Services Holding Corp. 09-13935 (KJC) Advanta Business Services Corp. 09-13933 (KJC) Advanta Shared Services Corp. 09-13934 (KJC) Advanta Service Corp. 09-13932 (KJC) Advanta Advertising Inc. 09-13943 (KJC) Advantennis Corp. 09-13941 (KJC) Advanta Investment Corp. 09-13942 (KJC) Advanta Mortgage Holding Co. 09-13938 (KJC) Net interest income $ 14 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Provision for credit losses 0 0 0 0 0 0 0 0 0 Net interest income after provision for credit losses 14 0 0 0 0 0 0 0 0 Noninterest revenues (losses): Equity in earnings of subs (38,190 ) (1 ) 0 0 0 (0 ) 0 0 (1 ) Intercompany management fees 20 0 0 1,338 0 0 0 0 0 Other noninterest revenue 4 0 0 0 0 0 0 0 0 Total noninterest revenues (losses) (38,166 ) (1 ) 0 1,338 0 (0 ) 0 0 (1 ) Operating expenses: Personnel expense 564 0 0 379 0 0 0 0 0 External processing (1 ) 0 0 14 0 0 0 0 0 Advertising expense 0 0 0 0 0 0 0 0 0 Professional fees 0 0 0 (74 ) 0 0 0 0 0 Consultant fees 206 0 0 (29 ) 0 0 0 0 0 Equipment expense 9 0 0 68 0 0 0 0 0 Telephone expense 3 0 0 20 0 0 0 0 0 Occupancy expense 0 0 0 602 0 0 0 0 0 Intercompany servicing fees 1,154 0 0 0 0 0 0 0 0 Other expenses 177 0 0 211 0 0 0 0 0 Total operating expenses 2,111 0 0 1,192 1 0 0 0 0 Reorg. exp. - Professional fees 1,260 0 0 0 0 0 0 0 0 Reorg. exp. - Severance 0 0 0 0 0 0 0 0 0 Reorg. exp. - Trustee quarterly fees 2 0 0 7 0 0 0 0 0 Reorganization items 1,262 0 0 7 0 0 0 0 0 Pretax income (loss) (41,526 ) (1 ) (1 ) 139 (1 ) (1 ) (0 ) (0 ) (1 ) Income tax expense (benefit) 0 0 0 0 0 0 0 0 0 Net income (loss) $ (41,526 ) $ (1 ) $ (1 ) $ 139 $ (1 ) $ (1 ) $ (0 ) $ (0 ) $ (1 ) Note: The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities.The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Advanta Corp.’s investment in subsidiaries and stockholder’s equity balances at January 31, 2010 and its equity in earnings of subs for the periods then ended reflect the impact of its subsidiary, Advanta Bank Corp., adopting Accounting Standard Update 2009-17, Consolidations (Topic 810), effective January 1, 2010, and Advanta Bank Corp. electing to record its securitization trust assets and liabilities at fair value.Advanta Corp. management has not evaluated the accounting decisions or elections made by Advanta Bank Corp. management in the reporting period and therefore, has not concluded on these decisions or elections for the reporting period. MOR-2a United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, INCOME STATEMENTS FOR THE MONTH ENDED JANUARY 31, 2010 (Unaudited) (In thousands) Advanta Auto Finance Corp. 09-13939 (KJC) Advanta Mortgage Corp. USA 09-13937 (KJC) Advanta Finance Corp. 09-13944 (KJC) Advanta Credit Credit Card Rec. Corp. 09-14127 (KJC) Advanta Ventures Inc. 09-14125 (KJC) BizEquity Corp. 09-14130 (KJC) ideablob Corp. 09-14129 (KJC) Great Expectations Int'l Inc. 09-13945 (KJC) Great Expectations Franchise Corp. 09-13936 (KJC) Great Expectations Mgmt. Corp. 09-13940 (KJC) Net interest income $ 0 $ 0 $ 0 $ 646 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Provision for credit losses 0 0 0 1,223 0 0 0 0 0 0 Net interest income after provision for credit losses 0 0 0 (577 ) 0 0 0 0 0 0 Noninterest revenues (losses): Equity in earnings of subs 0 (0 ) 0 0 21 0 0 0 0 0 Intercompany management fees 0 0 0 0 0 0 0 0 0 0 Other noninterest revenue 1 0 0 10 0 0 0 0 0 0 Total noninterest revenues (losses) 1 (0 ) 0 10 21 0 0 0 0 0 Operating expenses: Personnel expense 0 0 0 0 0 0 (0 ) 0 0 0 External processing 0 0 0 0 0 0 0 0 0 0 Advertising expense 0 0 0 0 0 (1 ) 0 0 0 0 Professional fees 0 0 0 0 0 0 0 0 0 0 Consultant fees 0 0 0 0 0 (9 ) (0 ) 0 0 0 Equipment expense 0 0 0 0 0 (14 ) 0 0 0 0 Telephone expense 0 0 0 0 0 1 0 0 0 0 Occupancy expense 0 0 0 0 0 0 0 0 0 0 Intercompany servicing fees 0 0 0 155 0 0 0 0 0 0 Other expenses 0 0 0 2 0 0 0 0 0 0 Total operating expenses 0 0 0 157 0 (22 ) 0 0 0 0 Reorg. exp. - Professional fees 0 0 0 0 0 0 0 0 0 0 Reorg. exp. - Severance 0 0 0 0 0 (1 ) 0 0 0 0 Reorg. exp. - Trustee quarterly fees 0 0 0 0 0 1 1 0 0 0 Reorganization items 0 0 0 0 0 (0 ) 1 0 0 0 0 (1 ) (0 ) (724 ) 21 22 (1 ) (0 ) 0 0 Income tax expense (benefit) 0 0 0 0 0 0 0 0 0 0 Net income (loss) $ 0 $ (1 ) $ (0 ) $ (724 ) $ 21 $ 22 $ (1 ) $ (0 ) $ 0 $ 0 Note: The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities.The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Advanta Corp.’s investment in subsidiaries and stockholder’s equity balances at January 31, 2010 and its equity in earnings of subs for the periods then ended reflect the impact of its subsidiary, Advanta Bank Corp., adopting Accounting Standard Update 2009-17, Consolidations (Topic 810), effective January 1, 2010, and Advanta Bank Corp. electing to record its securitization trust assets and liabilities at fair value.Advanta Corp. management has not evaluated the accounting decisions or elections made by Advanta Bank Corp. management in the reporting period and therefore, has not concluded on these decisions or elections for the reporting period. MOR-2a United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, INCOME STATEMENTS FOR THE PERIOD FROM PETITION DATE THROUGH JANUARY 31, 2010 (Unaudited) (In thousands) Advanta Corp. 09-13931 (KJC) Advanta Business Services Holding Corp. 09-13935 (KJC) Advanta Business Services Corp. 09-13933 (KJC) Advanta Shared Services Corp. 09-13934 (KJC) Advanta Service Corp. 09-13932 (KJC) Advanta Advertising Inc. 09-13943 (KJC) Advantennis Corp. 09-13941 (KJC) Advanta Investment Corp. 09-13942 (KJC) Advanta Mortgage Holding Co. 09-13938 (KJC) Net interest income $ 120 $ 33 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Provision for credit losses 0 0 0 0 0 0 0 0 0 Net interest income after provision for credit losses 120 33 0 0 0 0 0 0 0 Noninterest revenues (losses): Securitization income (loss) 0 2,050 0 0 0 0 0 0 0 Other revenues, net: Equity in earnings of subs (140,416 ) 22 0 0 0 (2,383 ) 0 (0 ) 0 Intercompany management fees 111 0 0 4,596 0 0 0 0 0 Other noninterest revenue 24 0 23 0 0 0 0 0 0 Total other revenues, net (140,282 ) 22 23 4,596 0 (2,383 ) 0 (0 ) 0 Total noninterest revenues (losses) (140,282 ) 2,072 23 4,596 0 (2,383 ) 0 (0 ) 0 Operating expenses: Personnel expense (217 ) 0 0 1,164 0 0 0 0 0 External processing (1 ) 0 0 8 0 0 0 0 0 Advertising expense 1 0 0 7 0 0 383 0 0 Postage expense 1 0 0 2 0 0 0 0 0 Professional fees 0 0 0 43 0 0 0 0 0 Consultant fees 308 0 0 (15 ) 0 0 0 0 0 Equipment expense 18 0 0 329 1 0 0 0 0 Telephone expense 8 0 0 33 0 0 0 0 0 Occupancy expense 0 0 0 1,338 1 0 0 0 0 Intercompany servicing fees 3,666 0 0 0 0 0 0 0 0 Other expenses 511 0 0 572 0 0 2,000 0 0 Total operating expenses 4,294 0 0 3,480 2 0 2,383 0 0 Reorg. exp. - Professional fees (A) 2,911 0 0 200 0 0 0 0 0 Reorg. exp. - Severance 520 0 0 76 0 0 0 0 0 Reorg. exp. - Trustee quarterly fees 10 0 0 7 0 0 0 0 0 Reorg. exp. - Other 5 0 0 0 0 0 0 0 0 Reorganization items 3,446 0 0 283 0 0 0 0 0 Pretax income (loss) (147,902 ) 2,105 22 834 (2 ) (2,384 ) (2,383 ) (0 ) (0 ) Income tax expense (benefit) (50,272 ) 0 0 0 0 0 0 0 0 Net income (loss) $ (97,630 ) $ 2,105 $ 22 $ 834 $ (2 ) $ (2,384 ) $ (2,383 ) $ (0 ) $ (0 ) Note: The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities.The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Advanta Corp.’s investment in subsidiaries and stockholder’s equity balances at January 31, 2010 and its equity in earnings of subs for the periods then ended reflect the impact of its subsidiary, Advanta Bank Corp., adopting Accounting Standard Update 2009-17, Consolidations (Topic 810), effective January 1, 2010, and Advanta Bank Corp. electing to record its securitization trust assets and liabilities at fair value.Advanta Corp. management has not evaluated the accounting decisions or elections made by Advanta Bank Corp. management in the reporting period and therefore, has not concluded on these decisions or elections for the reporting period. (A) Reorg. exp. - Professional fees for Advanta Shared Services Corp. include an estimated $108 thousand of audit fees paid on behalf of non-debtor subsidiaries of Advanta Corp., which are reimbursed via intercompany management fees. MOR-2b United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, INCOME STATEMENTS FOR THE PERIOD FROM PETITION DATE THROUGH JANUARY 31, 2010 (Unaudited) (In thousands) Advanta Auto Finance Corp. 09-13939 (KJC) Advanta Mortgage Corp. USA 09-13937 (KJC) Advanta Finance Corp. 09-13944 (KJC) Advanta Credit Credit Card Rec. Corp. 09-14127 (KJC) Advanta Ventures Inc. 09-14125 (KJC) BizEquity Corp. 09-14130 (KJC) ideablob Corp. 09-14129 (KJC) Great Expectations Int'l Inc. 09-13945 (KJC) Great Expectations Franchise Corp. 09-13936 (KJC) Great Expectations Mgmt. Corp. 09-13940 (KJC) Net interest income $ 0 $ 0 $ 0 $ 1,256 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Provision for credit losses 0 0 0 1,835 0 0 0 0 0 0 Net interest income after provision for credit losses 0 0 0 (579 ) 0 0 0 0 0 0 Noninterest revenues (losses): Securitization income (loss) 0 0 0 0 0 0 0 0 0 0 Other revenues, net: Equity in earnings of subs 0 (0 ) 0 0 (185 ) 0 0 (1 ) 0 0 Intercompany management fees 0 0 0 0 0 0 0 0 0 0 Other noninterest revenue 1 0 0 24 0 0 0 0 0 0 Total other revenues, net 1 (0 ) 0 24 (185 ) 0 0 (1 ) 0 0 Total noninterest revenues (losses) 1 (0 ) 0 24 (185 ) 0 0 (1 ) 0 0 Operating expenses: Personnel expense 0 0 0 0 0 (21 ) (79 ) 0 0 0 External processing 0 0 0 0 0 0 0 1 1 0 Advertising expense 0 0 0 0 0 1 0 0 0 0 Postage expense 0 0 0 0 0 0 0 0 0 0 Professional fees 0 0 0 0 0 0 0 0 0 0 Consultant fees 0 0 0 0 0 13 1 0 0 0 Equipment expense 0 0 0 0 0 48 0 0 0 0 Telephone expense 0 0 0 0 0 1 (0 ) 0 0 0 Occupancy expense 0 0 0 0 0 0 0 0 0 0 Intercompany servicing fees 0 0 0 379 0 0 0 0 0 0 Other expenses 0 0 0 2 0 55 7 0 0 0 Total operating expenses 0 0 0 381 0 99 (71 ) 1 1 0 Reorg. exp. - Professional fees 0 0 0 0 0 0 0 0 0 0 Reorg. exp. - Severance 0 0 0 0 0 59 97 0 0 0 Reorg. exp. - Trustee quarterly fees 0 0 0 0 0 1 1 0 0 0 Reorg. exp. - Other 0 0 0 0 0 0 0 0 0 0 Reorganization items 0 0 0 0 0 60 98 0 0 0 Pretax income (loss) 1 (1 ) (0 ) (937 ) (185 ) (158 ) (27 ) (2 ) (1 ) 0 Income tax expense (benefit) 0 0 0 0 0 0 0 0 0 0 Net income (loss) $ 1 $ (1 ) $ (0 ) $ (937 ) $ (185 ) $ (158 ) $ (27 ) $ (2 ) $ (1 ) $ 0 Note: The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities.The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Advanta Corp.’s investment in subsidiaries and stockholder’s equity balances at January 31, 2010 and its equity in earnings of subs for the periods then ended reflect the impact of its subsidiary, Advanta Bank Corp., adopting Accounting Standard Update 2009-17, Consolidations (Topic 810), effective January 1, 2010, and Advanta Bank Corp. electing to record its securitization trust assets and liabilities at fair value.Advanta Corp. management has not evaluated the accounting decisions or elections made by Advanta Bank Corp. management in the reporting period and therefore, has not concluded on these decisions or elections for the reporting period. MOR-2b United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, BALANCE SHEETS AS OF JANUARY 31, 2010 (Unaudited) (In thousands) Advanta Corp. 09-13931 (KJC) Advanta Business Services Holding Corp. 09-13935 (KJC) Advanta Business Services Corp. 09-13933 (KJC) Advanta Shared Services Corp. 09-13934 (KJC) Advanta Service Corp. 09-13932 (KJC) Advanta Advertising Inc. 09-13943 (KJC) Advantennis Corp. 09-13941 (KJC) Advanta Investment Corp. 09-13942 (KJC) Advanta Mortgage Holding Co. 09-13938 (KJC) ASSETS Cash: Intercompany cash $ 10 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 External cash 28,003 380 843 844 2 1 61 5 0 Total cash 28,013 380 843 844 2 1 61 5 0 Intercompany restricted interest-bearing deposits 1,200 0 0 0 0 0 0 0 0 Investments available for sale 80,685 0 0 0 0 0 0 0 0 Receivables, net 1,580 0 0 0 0 0 0 0 0 Premises and equipment: Premises and equipment, gross 520 0 0 18,143 653 0 0 0 0 Accumulated depreciation (366 ) 0 0 (11,655 ) (639 ) 0 0 0 0 Premises and equipment, net 154 0 0 6,488 14 0 0 0 0 Other assets: Investment in subsidiaries 9,558 5,604 0 0 0 (16,262 ) 0 52 19,873 Intercompany assets 2,028 0 0 0 0 0 0 0 0 Intercompany receivables 187,464 0 15,774 4,446 190 0 (0 ) 711 0 Tax assets 21,044 26,616 5,418 1,158 5,071 0 4,276 850 0 Other assets 49,465 6,868 0 4,830 0 0 0 0 0 Total other assets 269,559 39,088 21,192 10,434 5,261 (16,262 ) 4,276 1,613 19,873 Total assets $ 381,191 $ 39,468 $ 22,035 $ 17,765 $ 5,277 $ (16,261 ) $ 4,338 $ 1,618 $ 19,873 LIABILITIES NOT SUBJECT TO COMPROMISE Intercompany line of credit payable $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Intercompany advance payables 0 0 0 0 0 0 0 0 0 Other liabilities 3,596 0 0 465 0 0 0 0 0 Total liabilities not subject to compromise 3,596 0 0 465 0 0 0 0 0 LIABILITIES SUBJECT TO COMPROMISE Debt (A) 135,709 0 0 0 0 0 0 0 0 Intercompany line of credit payable 0 0 0 537 0 0 3,212 0 0 Subordinated debt payable to preferred securities trust 92,290 0 0 0 0 0 0 0 0 Other liabilities: Intercompany accrued interest payable 0 0 0 0 0 0 0 0 0 Intercompany advance payables 54 34,715 6 12,225 27,438 2,006 17,388 19,566 7,025 Current income taxes payable 31,673 12,942 16,372 961 747 0 0 21,348 2,263 Unrecognized tax benefits 14,886 0 0 0 0 0 0 0 0 Other liabilities 32,927 0 53 2,254 2 0 0 0 0 Total other liabilities 79,540 47,657 16,431 15,440 28,187 2,006 17,388 40,913 9,288 Total liabilities subject to compromise 307,540 47,657 16,431 15,977 28,187 2,006 20,600 40,913 9,288 Total liabilities 311,136 47,658 16,431 16,442 28,188 2,006 20,600 40,914 9,289 Stockholders' equity 70,055 (8,190 ) 5,604 1,324 (22,910 ) (18,268 ) (16,262 ) (39,295 ) 10,584 Total liabilities and equity $ 381,191 $ 39,468 $ 22,035 $ 17,765 $ 5,277 $ (16,261 ) $ 4,338 $ 1,618 $ 19,873 Note: The Balance Sheets were prepared on an accrual basis and include the financial results of the Debtor entities.The Statements do not eliminate intercompany assets, intercompany liabilities or investments in subsidiaries. These Balance Sheets do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Intercompany receivables on the Balance Sheets of the Debtors are not reduced by a reserve for uncollectible amounts.The full amounts of intercompany receivables may not be collectible. Advanta Corp.’s investment in subsidiaries and stockholder’s equity balances at January 31, 2010 and its equity in earnings of subs for the periods then ended reflect the impact of its subsidiary, Advanta Bank Corp., adopting Accounting Standard Update 2009-17, Consolidations (Topic 810), effective January 1, 2010, and Advanta Bank Corp. electing to record its securitization trust assets and liabilities at fair value.Advanta Corp. management has not evaluated the accounting decisions or elections made by Advanta Bank Corp. management in the reporting period and therefore,has not concluded on these decisions or elections for the reporting period. (A) In January 2010, $2.4 million of Advanta Corp. outstanding checks to retail noteholders were reclassified from cash to debt on the Balance Sheet. MOR-3a United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, BALANCE SHEETS AS OF JANUARY 31, 2010 (Unaudited) (In thousands) Advanta Auto Finance Corp. 09-13939 (KJC) Advanta Mortgage Corp. USA 09-13937 (KJC) Advanta Finance Corp. 09-13944 (KJC) Advanta Credit Card Rec. Corp. 09-14127 (KJC) Advanta Ventures Inc. 09-14125 (KJC) BizEquity Corp. 09-14130 (KJC) ideablob Corp. 09-14129 (KJC) Great Expectations Int'l Inc. 09-13945 (KJC) Great Expectations Franchise Corp. 09-13936 (KJC) Great Expectations Mgmt. Corp. 09-13940 (KJC) ASSETS Cash: Intercompany cash $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 External cash 81 50 5 19 0 25 65 0 3 0 Total cash 81 50 5 19 0 25 65 0 3 0 Intercompany restricted interest-bearing deposits 0 0 0 0 0 0 0 0 0 0 Investments available for sale 0 0 0 0 0 0 0 0 0 0 Receivables, net 0 0 0 34,303 0 0 0 0 0 0 Premises and equipment: Premises and equipment, gross 0 0 0 0 0 0 0 0 0 0 Accumulated depreciation 0 0 0 0 0 0 0 0 0 0 Premises and equipment, net 0 0 0 0 0 0 0 0 0 0 Other assets: Investment in subsidiaries 0 48,068 0 0 (18,605 ) 0 0 3 0 0 Intercompany assets 0 0 0 0 0 0 0 0 0 0 Intercompany receivables 6 0 44,468 224 0 10 (37 ) 0 0 0 Tax assets 430 22,311 6,634 5,544 0 0 0 0 0 0 Other assets 0 0 0 359 0 0 0 0 0 0 Total other assets 436 70,380 51,102 6,127 (18,605 ) 10 (37 ) 3 0 0 Total assets $ 516 $ 70,430 $ 51,107 $ 40,450 $ (18,605 ) $ 35 $ 28 $ 4 $ 3 $ 0 LIABILITIES NOT SUBJECT TO COMPROMISE Intercompany line of credit payable $ 0 $ 0 $ 0 $ 0 $ 0 $ 25 $ 0 $ 0 $ 0 $ 0 Intercompany advance payables 0 0 0 604 0 65 0 0 0 0 Other liabilities 0 0 0 0 0 16 81 0 0 0 Total liabilities not subject to compromise 0 0 0 604 0 107 81 0 0 0 LIABILITIES SUBJECT TO COMPROMISE Debt 0 0 0 0 0 0 0 0 0 0 Intercompany line of credit payable 0 0 0 33,423 0 137 15,099 0 0 0 Subordinated debt payable to preferred securities trust 0 0 0 0 0 0 0 0 0 0 Other liabilities: Intercompany accrued interest payable 0 0 0 0 0 0 0 0 0 0 Intercompany advance payables 3 46,357 965 10,525 0 2,099 1,060 0 0 0 Current income taxes payable 1,336 2,027 1,775 0 0 0 0 0 0 0 Unrecognized tax benefits 0 0 0 0 0 0 0 0 0 0 Other liabilities 0 1,350 299 0 0 56 28 0 0 0 Total other liabilities 1,339 49,733 3,038 10,525 0 2,155 1,088 0 0 0 Total liabilities subject to compromise 1,339 49,733 3,038 43,948 0 2,292 16,187 0 0 0 Total liabilities 1,339 49,734 3,039 44,551 1 2,399 16,268 0 0 0 Stockholders' equity (823 ) 20,696 48,068 (4,101 ) (18,605 ) (2,364 ) (16,241 ) 4 3 0 Total liabilities and equity $ 516 $ 70,430 $ 51,107 $ 40,450 $ (18,605 ) $ 35 $ 28 $ 4 $ 3 $ 0 Note: The Balance Sheets were prepared on an accrual basis and include the financial results of the Debtor entities.The Statements do not eliminate intercompany assets, intercompany liabilities or investments in subsidiaries. These Balance Sheets do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp. Intercompany receivables on the Balance Sheets of the Debtors are not reduced by a reserve for uncollectible amounts.The full amounts of intercompany receivables may not be collectible. Advanta Corp.’s investment in subsidiaries and stockholder’s equity balances at January 31, 2010 and its equity in earnings of subs for the periods then ended reflect the impact of its subsidiary, Advanta Bank Corp., adopting Accounting Standard Update 2009-17, Consolidations (Topic 810), effective January 1, 2010, and Advanta Bank Corp. electing to record its securitization trust assets and liabilities at fair value.Advanta Corp. management has not evaluated the accounting decisions or elections made by Advanta Bank Corp. management in the reporting period and therefore, has not concluded on these decisions or elections for the reporting period. MOR-3a United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, BALANCE SHEETS AS OF PETITION DATE (Unaudited) (In thousands) Advanta Corp. 09-13931 (KJC) Advanta Business Services Holding Corp. 09-13935 (KJC) Advanta Business Services Corp. 09-13933 (KJC) Advanta Shared Services Corp. 09-13934 (KJC) Advanta Service Corp. 09-13932 (KJC) Advanta Advertising Inc. 09-13943 (KJC) Advantennis Corp. 09-13941 (KJC) Advanta Investment Corp. 09-13942 (KJC) Advanta Mortgage Holding Co. 09-13938 (KJC) ASSETS Cash: Intercompany cash $ 1,661 $ 0 $ 0 $ 23 $ 0 $ 0 $ 0 $ 0 $ 0 External cash 19,025 6 820 343 2 1 61 5 0 Total cash 20,686 6 820 366 2 1 61 5 0 Intercompany restricted interest-bearing deposits 1,258 0 0 0 0 0 0 0 0 Investments available for sale 78,254 0 0 0 0 0 0 0 0 Receivables, net 1,580 0 0 0 0 0 0 0 0 Accounts receivable from securitizations 0 5,350 0 0 0 0 0 0 0 Premises and equipment: Premises and equipment, gross 516 0 0 17,763 653 0 0 0 0 Accumulated depreciation (350 ) 0 0 (11,385 ) (638 ) 0 0 0 0 Premises and equipment, net 167 0 0 6,378 16 0 0 0 0 Other assets: Investment in subsidiaries (16,176 ) 5,582 0 0 0 (13,879 ) 0 52 19,873 Intercompany assets 2,445 0 0 0 0 0 0 0 0 Intercompany receivables 197,621 0 15,774 1,293 190 0 0 711 0 Tax assets 0 26,616 5,418 1,158 5,071 0 4,276 850 0 Other assets 49,674 0 0 8,167 0 0 2,383 0 0 Total other assets 233,564 32,198 21,193 10,617 5,261 (13,879 ) 6,659 1,613 19,873 Total assets $ 335,508 $ 37,554 $ 22,013 $ 17,362 $ 5,279 $ (13,878 ) $ 6,721 $ 1,618 $ 19,873 LIABILITIES SUBJECT TO COMPROMISE Debt $ 133,277 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Intercompany line of credit payable 0 0 0 1,486 0 0 3,210 0 0 Subordinated debt payable to preferred securities trust 92,290 0 0 0 0 0 0 0 0 Other liabilities: Intercompany accrued interest payable 0 0 0 1 0 0 2 0 0 Intercompany advance payables 34 34,906 6 12,225 27,438 2,006 17,388 19,566 7,025 Current income taxes payable 59,439 12,942 16,372 961 747 0 0 21,348 2,263 Unrecognized tax benefits 14,886 0 0 0 0 0 0 0 0 Other liabilities 34,644 0 53 2,199 2 0 0 0 0 Total other liabilities 109,004 47,848 16,431 15,386 28,187 2,006 17,390 40,913 9,288 Total liabilities subject to compromise 334,570 47,848 16,431 16,872 28,187 2,006 20,600 40,913 9,288 Stockholders' equity 938 (10,294 ) 5,582 490 (22,908 ) (15,884 ) (13,879 ) (39,295 ) 10,585 Total liabilities and equity $ 335,508 $ 37,554 $ 22,013 $ 17,362 $ 5,279 $ (13,878 ) $ 6,721 $ 1,618 $ 19,873 Note:The Balance Sheets were prepared on an accrual basis and include the financial results for the Debtor entities.The statements do not eliminate intercompany assets, intercompany liabilities or investments in subsidiaries. These Balance Sheets do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp.Intercompany receivables on the Balance Sheets of the Debtors are not reduced by a reserve for uncollectible amounts.The full amounts of intercompany receivables may not be collectible. MOR-3b United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, BALANCE SHEETS AS OF PETITION DATE (Unaudited) (In thousands) Advanta Auto Finance Corp. 09-13939 (KJC) Advanta Mortgage Corp. USA 09-13937 (KJC) Advanta Finance Corp. 09-13944 (KJC) Advanta Credit Card Rec. Corp. 09-14127 (KJC) Advanta Ventures Inc. 09-14125 (KJC) BizEquity Corp. 09-14130 (KJC) ideablob Corp. 09-14129 (KJC) Great Expectations Int'l Corp. 09-13945 (KJC) Great Expectations Franchise Corp. 09-13936 (KJC) Great Expectations Mgmt. Corp. 09-13940 (KJC) ASSETS Cash: Intercompany cash $ 2 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 External cash 78 50 5 21 0 (10 ) 57 1 5 0 Total cash 79 50 5 21 0 (10 ) 57 1 5 0 Intercompany restricted interest-bearing deposits 0 0 0 0 0 0 0 0 0 0 Investments available for sale 0 0 0 0 0 0 0 0 0 0 Receivables, net 0 0 0 40,286 0 0 0 0 0 0 Accounts receivable from securitizations 0 0 0 0 0 0 0 0 0 0 Premises and equipment: Premises and equipment, gross 0 0 0 0 0 119 0 0 0 0 Accumulated depreciation 0 0 0 0 0 (47 ) 0 0 0 0 Premises and equipment, net 0 0 0 0 0 72 0 0 0 0 Other assets: Investment in subsidiaries 0 48,069 0 0 (18,420 ) 0 0 5 0 0 Intercompany assets 0 0 0 0 0 0 0 0 0 0 Intercompany receivables 6 0 44,468 0 0 0 0 0 0 0 Tax assets 430 22,311 6,634 5,544 0 0 0 0 0 0 Other assets 0 0 0 458 0 10 0 0 0 0 Total other assets 436 70,380 51,102 6,002 (18,420 ) 10 0 5 0 0 Total assets $ 515 $ 70,430 $ 51,107 $ 46,309 $ (18,420 ) $ 72 $ 57 $ 6 $ 5 $ 0 LIABILITIES SUBJECT TO COMPROMISE Debt $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Intercompany line of credit payable 0 0 0 40,402 0 137 15,072 0 0 0 Subordinated debt payable to preferred securities trust 0 0 0 0 0 0 0 0 0 0 Other liabilities: Intercompany accrued interest payable 0 0 0 4 0 0 27 0 0 0 Intercompany advance payables 3 46,357 965 9,068 0 2,052 1,060 0 0 0 Current income taxes payable 1,336 2,027 1,775 0 0 0 0 0 0 0 Unrecognized tax benefits 0 0 0 0 0 0 0 0 0 0 Other liabilities 0 1,350 299 0 0 89 113 0 0 0 Total other liabilities 1,339 49,733 3,038 9,071 0 2,141 1,199 0 0 0 Total liabilities subject to compromise 1,339 49,733 3,038 49,474 0 2,278 16,271 0 0 0 Stockholders' equity (824 ) 20,697 48,069 (3,165 ) (18,420 ) (2,206 ) (16,214 ) 6 5 0 Total liabilities and equity $ 515 $ 70,430 $ 51,107 $ 46,309 $ (18,420 ) $ 72 $ 57 $ 6 $ 5 $ 0 Note:The Balance Sheets were prepared on an accrual basis and include the financial results for the Debtor entities.The statements do not eliminate intercompany assets, intercompany liabilities or investments in subsidiaries. These Balance Sheets do not include the financial results of non-debtor entities controlled by the Debtors and therefore, do not represent the consolidated financial results of Advanta Corp.Intercompany receivables on the Balance Sheets of the Debtors are not reduced by a reserve for uncollectible amounts.The full amounts of intercompany receivables may not be collectible. MOR-3b UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: January 1, 2010 to January 31, Declaration Regarding the Status of Post Petition Taxes of the Debtors January 31, Philip M. Browne hereby declares and states: I am Chief Financial Officer of Advanta Corp., a corporation organized under the laws of the state of Delaware, which along with certain of its affiliated debtors (collectively, the “Debtors”) are Debtors and Debtors in Possession in the above-captioned chapter 11 cases.In this capacity, I am familiar with Advanta Corp.’s day-to-day operations, businesses, financial affairs and books and records. Except as otherwise indicated, all facts set forth in this declaration are based upon my personal knowledge of Advanta Corp.’s operations and finances, information learned from my review of relevant documents and information I have received from other members of management or the Debtors’ advisors.As a duly elected and qualified officer of Advanta Corp., I am authorized to submit this declaration on behalf of the Debtors and, if I were called upon to testify, I could and would testify competently to the facts set forth herein.I submit this declaration under penalty of perjury pursuant to 28 U.S.C. §1746. To the best of my knowledge, the Debtors have filed all necessary federal, state and local tax returns and made all required post-petition tax payments in connection therewith on a timely basis, or have promptly remediated or will promptly remedy1 any late filings or payments that may have occurred due to unintentional oversights. 1 In February 2010, Advanta Corp. prepared W2C forms reporting additional compensation for certain of its employees.Tax obligations associated with this income have not yet been paid, but are expected to be paid by 3/31/10. MOR-4 United States Bankruptcy Court District of Delaware In Re:Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: January 1, 2010 to January 31, Summary of Unpaid Post Petition Accounts Payable Current 1 - 30 31 - 60 61 - 90 Over 90 Total Combined Debtors $ - $ - The post petition accounts payable report represents open and outstanding trade vendor invoices that have been entered into the accounts payable system.This summary does not include accruals for invoices not yet received or approved and therefore will differ from the balance sheet on MOR-3a. MOR-4 United States Bankruptcy Court District of Delaware In Re:Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: January 1, 2010 to January 31, Accounts Receivable Reconciliation and Aging Accounts Receivable Reconciliation Total Accounts Receivable at beginning of the reporting period $ 44,403,420 + Amounts billed during the period 686,002 - Amounts collected during the period (2,191,409 ) - Other adjustments to Accounts Receivable, including credit memos, discounts (1,051,332 ) Total Accounts Receivable at ending of the reporting period $ 41,846,681 Accounts Receivable Aging 0-30 days old $ 36,874,982 31-60 days old 2,291,861 61-90 days old 1,607,279 91 + days old 1,072,559 Total Accounts Receivable 41,846,681 Amounts considered uncollectible (Bad Debt) (5,963,146 ) Accounts Receivable (Net) $ 35,883,535 Accounts Receivable above does not include intercompany receivables from non-debtor entities. Please note that in the previously filed MOR for the period ended November 30, 2009, the Accounts Receivable Reconciliation and Aging report reflected accounts receivables from November 1, 2009 through November 30, 2009, instead of from petition date through November 30, 2009. The total Accounts Receivable at the end of November 30, 2009, however, did not change. MOR-5 United States Bankruptcy Court District of Delaware In Re:Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: January 1, 2010 to January 31, Debtor Questionnaire For the Month Ended January 31, 2010 1 Have any assets been sold or transferred outside the normal course of business this reporting period?If yes, attach explanation. N 2 Have any funds been disbursed from any account other than a debtor in possession account this reporting period?If yes, attach explanation. N 3 Have all postpetition tax returns been timely filed?If no, attach explanation. Y 4 Are workers compensation, general liability and other necessary insurance coverages in effect?If no, attach explanation. (A) N 5 Has any bank account been opened during the reporting period?If yes, provide documentation identifying the opened account(s).If an investment account has been opened, provide the required documentation pursuant to Delaware Local Rule 4001-3. N (A) In February 2010, the Debtors were informed that Lexington Insurance Company believes that Advanta Corp.'s Banker's Professional Liability policy is no longer in effect because of the chapter 11 filing. Advanta Corp. is actively disputing those allegations. MOR-5
